To vacate a judgment.
Order to show cause denied November 29, 1892.
Suit was commenced in the name of the State against relator and two others on a forfeited recognizance. Personal service was had upon the other two. Afterwards upon an affidavit alleging that relator had absconded to the injury of his creditors, *750a writ of attachment was taken out and levied upon relator’s real estate. The question raised was, whether in an action commenced against several defendants upon a forfeited recognizance, and personal service of process is made upon but one defendant, attachment proceedings can be begun and prosecuted against the defendant not served, under How., Sec. 8019.